Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 4/13/2021.
Claim 1 is examined and rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 9,646,306 to Quigley et al. (hereinafter known as “Quigley”) and in view of U.S. Publication 2018/0019883 to Nishikawa et al. (hereinafter known as “Nishikawa”).

As per claim 1 . A method in a computing system, comprising: 
in a first computer system (Quigley Fig 1 element 110): 
receiving from a second computer system ciphertext obtained by subjecting plaintext file contents to homomorphic encryption (Quigley Fig 2 element 106 and Fig 4 element 410); and 
performing a malware detection operation directly on the received ciphertext (Quigley Fig 5 element 504).
	Quigley does not teach however Nishikawa teaches malware detection operation with homomorphic encryption (Nishikawa para 147). 
Quigley teaches homomorphic encryption of plaintext file (Quigley Fig 1 – 4). Quigley does not teach however Nishikawa teaches malware detection in homomorphic encryption (Nishikawa para 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Quigley – Nishikawa before him or her, to combine, Quigley’s homomorphic encryption on plaintext with Nishikawa’s  malware detection in homomorphic encryption. The suggestion/motivation for doing so would have been to prevent attack on network system (Nishikawa para 2-3). 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al US Publication 2018/0278410. 
Friedman et al US Publication 2018/0091466. 
Malassenet et al US Patent 10,289,816
DiCato Jr et al US Patent 9,443,075
Nishikawa et al US Publication 2018/0019883. 
Quigley et al US Patent 9,646,306 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431